    Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 1 of 11




                 UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF TEXAS
                         MCALLEN DIVISION

    IN RE:                           §
                                     §     Case No. 21-70009
    JOSIAH’S TRUCKING LLC            §
         Alleged Debtor              §     (Involuntary Proceeding)


      AMENDED MOTION OF JOSIAH’S TRUCKING LLC TO DISMISS
        INVOLUNTARY PETITION PURSUANT TO 11 U.S.C. § 303

    THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
    YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
    CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
    YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
    A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
    MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
    THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
    STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO
    NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
    WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
    MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
    ATTEND THE HEARING. UNLESS THE PARTIES AGREE
    OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
    HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

    REPRESENTED     PARTIES    SHOULD     ACT    THROUGH        THEIR
    ATTORNEY.

    EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
    CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
    WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
    THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
    EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
    SHOULD FILE AN IMMEDIATE RESPONSE.

    EMERGENCY HEARING REQUESTED ON: February 19, 2021 at 10:30
    AM

TO THE HONORABLE BANKRUPTCY JUDGE RODRIGUEZ:
         Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 2 of 11




Josiah’s Trucking, LLC (the “Alleged Debtor”) files this Amended Motion to Dismiss the

Involuntary Petition [Docket No. 1] (the “Involuntary Bankruptcy”) filed by the

Petitioning Creditors1, and in support would show the Court as follows:


                                    JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409. The statutory basis for the relief requested herein is 11 U.S.C. § 303.


                                                OVERVIEW

        2.       The Petitioning Creditors filed -- prior to commencing the Involuntary

Bankruptcy -- a state court lawsuit against the Alleged Debtor. Said state court action

involves the same parties and the same alleged tort claim. Accordingly, there is a “bona

fide” dispute that divests any jurisdiction under 11 U.S.C. § 303.

        3.       Another basis upon which the Petitioning Creditors lack standing to initiate

the Involuntary Bankruptcy is that § 303’s “three creditor” requirement is unsatisfied. The

Alleged Debtor has more than 12 creditors, which mandates at least three petitioning

creditors to join the petition. Here, although the Petitioning Creditors consist of three

persons who purport to be separate creditors, they share the same tort claim and, therefore,

should be counted as one creditor.




1
  The “Petitioning Creditors” are Sonia Tellez, Carlos Tellez and Rosemary Rodriguez, Individually and as next
friend of I. Tellez, a minor.
       Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 3 of 11




       4.     Another basis upon which the Petitioning Creditors lack standing to initiate

the Involuntary Bankruptcy is that their claim is “contingent” under § 303(b).

                        RELEVANT FACTUAL BACKGROUND

       5.     On December 19, 2020, the vehicle collision occurred upon which the

Petitioning Creditors base their allegations contained in their State Court Action and their

Involuntary Bankruptcy Petition.

       6.     On January 4, 2021, the Petitioning Creditors filed their state court lawsuit,

Cause No. C-0029-21-D with the 206th District Court of Hidalgo County, Texas, the “State

Court Action” The Alleged Debtor has filed an answer pleading in said lawsuit, which

generally denies the allegations pled by the plaintiffs. The Court is asked to take judicial

notice of all filings in the State Court Action.

       7.     On January 26, 2021, the Petitioning Creditors filed an involuntary

bankruptcy petition [Dkt. 1] seeking an involuntary order for relief against the Alleged

Debtor under Chapter 7.

                       LEGAL AUTHORITIES AND ARGUMENT

       8.     As a general policy, courts must “scrutinize the creditor’s filing carefully

because ‘the filing of an involuntary petition is an extreme remedy with serious

consequences to the alleged debtor, such as loss of credit standing, inability to transfer

assets and carry on business affairs, and public embarrassment.” In re Cates, 62 B.R. 179,

180 (Bankr. S.D. Tex. 1986)
       Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 4 of 11




      9.     Section 303(b) of the Bankruptcy Code, which governs eligibility for

commencement of involuntary cases, provides that an involuntary bankruptcy can only be

commenced by:

             (1) by three or more entities, each of which is either a holder of a claim
             against such person that is not contingent as to liability or the subject of a
             bona fide dispute as to liability or amount, or an indenture trustee
             representing such a holder, if such noncontingent, undisputed claims
             aggregate at least $16,750 [originally “$10,000”, adjusted effective April 1,
             2019]1 more than the value of any lien on property of the debtor securing
             such claims held by the holders of such claims;

             (2) if there are fewer than 12 such holders, excluding any employee or insider
             of such person and any transferee of a transfer that is voidable under section
             544, 545, 547, 548, 549, or 724(a) of this title, by one or more of such holders
             that hold in the aggregate at least $16,750 [originally “$10,000”, adjusted
             effective April 1, 2019]1 of such claims;

11 U.S.C. § 303(b)(1), (2) (emphasis added).

      10.    These requirements are “more than mere formalities,” but are the linchpin of

bankruptcy jurisdiction. In re Norriss Bros. Lumber Co., 133 B.R. 599, 608 (Bankr. N.D.

Tex. 1991) (quoting In re Walden, 781 F.2d 1121 (5th Cir. 1986)).

      11.    To satisfy its threshold burden, the Petitioning Creditors must prove that the

requirements of Section 303(b) are satisfied. See In re Xacur, 216 B.R. 187, 194 (Bankr.

S.D. Tex. 1997).

      12.    Here, the Petitioning Creditors fall woefully short of same for the following

reasons.

      I.     Dismissal is Required Because the Claims are Subject to “Bona Fide
              Dispute” and, therefore, the Petitioning Creditors Lack Standing
        Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 5 of 11




       13.     For standing to file an involuntary petition, a creditor must hold a claim that

is not “the subject of a bona fide dispute as to liability or amount.” 11 U.S.C. § 303(b)

       14.     The “bona fide dispute” requirement was added to the Bankruptcy Code to

deter misuse of involuntary bankruptcies. See In re Cates, 62 B.R. 179, 180-81 (Bankr.

S.D. Tex. 1986) (citing to 30 Cong. Rec. S7618 (June 19, 1984)

       15.     Congress later doubled-down in 2005 in the BAPCPA amendments by

broadening the scope of bona fide dispute to include liability and amount – such that the

presence of a dispute as to either of those results in a lack of standing to commence a case.

See 151 Cong. Rec. E677-04, at E677-E678 (Apr. 18, 2005) (“Put simply, the bankruptcy

courts in this nation should now uniformly hold that any claim that is subject to a dispute

or litigation, or if it is contested, whether as to the amount of the claim, or as to liability for

the claim, that claim cannot be used to commence an involuntary bankruptcy case.”)

       16.     While the Bankruptcy Code does not define “bona fide dispute,” the Fifth

Circuit has held that a debt is subject to a bona fide dispute when “there is an objective

basis for either factual or legal dispute as to the validity of the debt.” In re Sims, 994 F.2d

210, 221 (5th Cir. 1993)

       17.     Stated another way, any objective unresolved factual or legal question

bearing on either liability or amount owed qualifies as a bona fide dispute for purposes of

section 303(b) and, as such, requires dismissal. See In re Sims, 994 F .2d at 221; In re

Xacur, 219 B.R. 956 (Bankr. S.D. Tex. 1998) (dismissing involuntary case due to finding

bona fide dispute).
          Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 6 of 11




    18.         As applied here, the alleged tort liability that forms the bases for the Involuntary

Petition has been pled in the State Court Action (described in the “Background” section

above). See filings in the State Court Action, of which the Court is asked to take judicial

notice.

     19.        Accordingly, there is a bona fide dispute. See In re Green Hills Dev. Co., L.L.C.,

741 F.3d 651, 659 (5th Cir. 2014) (“Bankruptcy courts routinely consider the existence

and character of pending but unresolved litigation as evidence of a bona fide

dispute.”); see also, In re Cates, 62 B.R. at 181 (the Court must condemn a single creditor

attempting “‘to use the Bankruptcy Court as forum for the trial and collection of an isolated

disputed claim,’” especially when “‘[t]here currently exists, in fact, a pending case in

state court in which appellant is attempting to enforce the same claim against the

[alleged debtor] as has been asserted in this case.’”)


          II.       Another Ground Upon which Dismissal is Necessary under Section
                    303(b)(1) is that there are Fewer than Three Petitioning Creditors

   20.          Where, as here, an alleged debtor has 12 or more holders of noncontingent,

undisputed claims, Section 303(b)(1) applies—not Section 303(b)(2).

   21.          Therefore, the failure to have at least three petitioning creditors join the

Involuntary Petition requires dismissal of this case without any further consideration. See

In re Runyan, 832 F.2d 58, 59 (5th Cir. 1987) (dismissing involuntary petition because

debtor “had more than twelve creditors and two petitioning creditors were incapable of

initiating a Chapter 7 involuntary bankruptcy proceeding against [the debtor].”)
         Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 7 of 11




   22.      Joint holders of a cause of action should be counted as a single creditor. See In

re T.P. Herndon & Co., 87 B.R. 204, 205 (Bankr. M.D. Fla. 1988) (“Generally, the courts

have held that joint holders of an obligation constitute a single creditor for purposes of

§ 303(b).”); see also, Atwood, 124 B.R. 402, 409 (S.D. Ga. 1991) (“The bankruptcy court

found that Sipple and Gibson held only one claim against Atwood, in the form of their

joint judgment against him….The bankruptcy court relied on these cases to find that the

single judgment held by Sipple and Gibson against Atwood constituted a single claim.

Consequently, there were at most only two petitioning creditors….After a careful review

of the law relating to the issue of joint judgments, the Court agrees with the bankruptcy

court's conclusion on this issue. No cases suggest a contrary outcome….It is clear that the

petitioning creditors had fewer than three qualifying claims.”)

   23.     As applied here, although the Petitioning Creditors consist of three persons, they

jointly assert the same tort claim that stems from the death of the same person. See Original

Petition filed in the State Court Action, of which the Court is asked to take judicial notice.

    III.   Another Ground Upon which Dismissal is Necessary under Section 303(b)
                   is that the Petitioning Creditors’ claim is “contingent.”

   24.      Under 11 U.S.C. § 303(b), a claim must not be contingent.

   25.      Tort claims are inherently contingent. See All Media Properties, Inc., 5 B.R.

126, 133 (Bankr. S.D. Tex. 1980).

   26.     It is true that All Media is frequently cited for the proposition that: “just because

a claim is unliquidated, disputed or unmatured apparently does not mean it is contingent.”
         Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 8 of 11




   27.          Equally true, however, is that All Media expressly treats tort claims

differently. See All Media at pg. 133:

                     In the case of a tort claim for negligence, the parties at the time of
                     the alleged negligent act would be presumed to have contemplated
                     that the alleged tort feasor would be liable only if it were so
                     established by a competent tribunal. Such a tort claim is
                     contingent as to liability until a final judgment is entered fixing
                     the rights of the parties.

   Id. at 133

   28.     Other courts have cited to All Media for the above proposition. See, e.g., Matter

of Ramus, 37 B.R. 723, 727 (Bankr. N.D. Ga. 1984) (citing All Media for the proposition

that “Generally, tort liability which has not been reduced to judgment prior to the

filing of the bankruptcy petition is regarded as contingent.”); In re Turner, 32 B.R.

244, 249 (Bankr. D. Mass. 1983) (citing All Media for the proposition that “the clear

weight of authority holds that tort claims are contingent since they are dependent

upon a judicial finding of liability against the alleged tortfeasor.”)

   29. Among the cases that cite to All Media for the tort point is the W.D.La. case of In

re Norris, 183 B.R. 437, 451 (Bankr. W.D. La. 1995), which characterizes All Media as

follows:

                     Generally, claims were considered contingent if the debtor's duty to
                     pay depended upon the occurrence of an extrinsic event, and such
                     triggering was reasonably contemplated by the debtor and creditor at
                     the time the claim arose.13 Thus, in the classic case, a tort claim for
                     negligence would be contingent as to liability until a final
                     judgment      was      entered    establishing      the    rights    of
                     theparties. In re All Media Properties, Inc., 5 B.R. at 133. Using
                     the In re All Media reasoning, it is apparent that once a judicial
                     finding of liability occurred and a judgment entered, the issue of
                     contingency is foreclosed.
          Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 9 of 11




Id. at 451 (emphasis added)

    30.      Applying the above case law here, because the Petitioning Creditors’ claim

sounds in tort2, the claim is contingent until a final judgment thereon is entered. See case

law cited supra. Accordingly, § 303(b)’s requirement that the claim “is not contingent as

to liability” is unsatisfied.

                                 IV.   Alternative Relief Requested

    31.      The Alleged Debtor’s primary position is that this case should be dismissed,

including for want of standing, as set forth above. In the alternative and without waiving

said position, the Alleged Debtor requests the following alternative relief.

    32.       The Alleged Debtor requests conversion to Chapter 11. Upon information and

belief, the Alleged Debtor qualifies for Chapter 11, and hereby requests conversion to

Chapter 11.

    33.       In the further alternative, the Alleged Debtor requests that the bond be

significantly increased. The bond was set at $100. The bond should be of such amount as

to equal the total of the various costs and damages set forth in Section 303(i) (“….against

the petitioners and in favor of the debtor for-- (A) costs; or (B) a reasonable attorney's fee;

or (2) against any petitioner that filed the petition in bad faith, for-- (A) any damages

proximately caused by such filing; or (B) punitive damages.”)


                                BASIS FOR EMERGENCY RELIEF
2
  Ogbonna v. USPLabs, LLC, EP-13-CV-347-KC, 2014 WL 2592097, at *8 (W.D. Tex. June 10, 2014)
(“wrongful death claims sound in tort”)
         Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 10 of 11




   34.         An emergency exists because there is a hearing in this case scheduled for

February 19, 2021, and the Alleged Debtor is of the position that this Court lacks

jurisdiction due to absence of standing, and accordingly, if said jurisdictional issue is not

resolved before other issues are heard, there is a risk that judicial resources will be

needlessly wasted.


                                          PRAYER

         The Alleged Debtor prays that this case be dismissed with prejudice, for the reasons

stated above, and alternatively prays for the alternative relief stated above, and for all

further relief to which the Alleged Debtor is entitled.

                                            Respectfully submitted,


                                            /s/ Antonio Villeda
                                            ANTONIO VILLEDA
                                            State Bar No. 20585300
                                            Email:avilleda@mybusinesslawyer.com
                                            VILLEDA LAW GROUP
                                            6316 North 10th Street, Bldg. B
                                            McAllen, Texas 78504
                                            Telephone: (956) 631-9100
                                            Facsimile: (956) 631-9146
                                            Attorney for Debtor

         CERTIFICATE OF ACCURACY PURSUANT TO LOCAL RULE 9013-1(i)

       I hereby certify the accuracy of the matters set forth in Paragraph 26 of the foregoing
motion.

                                              /s/ Antonio Villeda
                                              Antonio Villeda
       Case 21-70009 Document 48 Filed in TXSB on 02/23/21 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I certify that on February 23, 2021, a copy of the foregoing Amended Motion was sent via
ECF to the following and all creditors:

       Catherine Stone Curtis                             Via ECF
       PULLMAN, CAPPUCCIO & PULLEN, LLP
       P.O. Box 720788
       McAllen, Texas 78504
       Chapter 7 Trustee

       Shelby A Jordan                                    Via ECF
       JORDAN, HOLZER & ORTIZ, PC
       500 N. Shoreline, Suite 900 N
       Corpus Christi, Texas 78401
       Attorney for Petitioning Creditors

       Jason A. Powers                                   Via ECF
       LEWIS BRISBOIS BISGAARD & SMITH, LLP
       24 Greenway Plaza Drive, Suite 400
       Houston, Texas 77046
       Attorney for Brooklyn Specialty Insurance Co. RRG, Inc.

       And all other creditors of notice.

       Alleged Debtor
       Josiah’s Trucking LLC                              Via Email: mayradym83@gmail.com
       c/o David Vasquez, Registered Agent
       7612 Petirrojo Street
       Edinburg, Texas 78542

                                                      /s/ Antonio Villeda
                                                        Antonio Villeda
